Name: 2012/265/EU: Commission Decision of 21Ã May 2012 terminating the anti-dumping proceeding concerning imports of certain woven and/or stitched glass fibre fabrics originating in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: trade;  chemistry;  competition;  Asia and Oceania;  international trade;  leather and textile industries
 Date Published: 2012-05-22

 22.5.2012 EN Official Journal of the European Union L 131/7 COMMISSION DECISION of 21 May 2012 terminating the anti-dumping proceeding concerning imports of certain woven and/or stitched glass fibre fabrics originating in the Peoples Republic of China (2012/265/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 16 June 2011, the European Commission (Commission) received a complaint concerning the alleged injurious dumping of certain woven and/or stitched glass fibre fabrics originating in the Peoples Republic of China (PRC), lodged pursuant to Article 5 of the basic Regulation by the Glass Fibre Fabrics Defence Coalition (GFFDC or the complainant) on behalf of producers representing a major proportion, in this case more than 25 %, of the total Union production of certain woven and/or stitched glass fibre fabrics. (2) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (3) On 28 July 2011, the Commission, after consultation of the Advisory Committee, announced, by a notice published in the Official Journal of the European Union (2), the initiation of an anti-dumping proceeding concerning imports into the Union of certain woven and/or stitched glass fibre fabrics originating in the PRC. (4) The Commission officially advised the exporters/producers in the PRC, importers, users and any associations known to be concerned, the authorities of the PRC and all known Union producers of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (5) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By a letter of 12 March 2012 to the Commission, the complainant formally withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (8) The investigation had not brought to light any considerations showing that such termination would be against the Union interest. Therefore the Commission considered that the present proceeding should be terminated. Interested parties were informed accordingly and were given the opportunity to comment. Comments were received from one interested party. However, these comments did not alter the finding that the termination of the proceeding would not be against the Union interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain woven and/or stitched glass fibre fabrics originating in the PRC should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of fabrics of woven or stitched or woven and stitched continuous filament glass fibre rovings, excluding products which are impregnated or pre-impregnated (pre-preg), and excluding open mesh fabrics with cells with a size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2 originating in the Peoples Republic of China, currently falling within CN codes ex 7019 39 00, ex 7019 40 00 and ex 7019 90 00, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 222, 28.7.2011, p. 12.